Case 1:18-cv-00652-JJM-PAS Document 77 Filed 01/19/21 Page 1 of 3 PageID #: 1817




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

 DAVID S. JERANIAN and                     :
 FRANK NORTH,                              :
      Plaintiffs,                          :
                                           :
      v.                                   :                   C.A. No. 18-652JJM
                                           :
 JOYCE A. DERMENJIAN, f/k/a                :
 JOYCE A. JERANIAN,                        :
      Defendant/Plaintiff in Counterclaim. :

                                              ORDER

        This matter is before the Court on the motion of Defendant Joyce Dermenjian for a

 discovery order (ECF No. 75). This motion follows the Court’s entry on November 30, 2020, of

 an agreed-upon Order requiring Plaintiffs David S. Jeranian and Frank North to provide

 substantive responses to pending interrogatories and document requests that Plaintiffs deem

 relevant and to which they have substantive responses, as well as to specify whether any

 responsive materials are being withheld on the basis of any objection. ECF No. 74 (“Order”).

 The Order required Plaintiffs to comply by December 9, 2020, but they acknowledge that they

 failed to do so. The pending motion asks the Court to order that Plaintiffs comply promptly with

 the Order and to sanction them for their failure to comply by December 9, 2020.

        Three matters animate the Court’s approach to this motion. First, a critical point in the

 process of the sale of the Real Estate has been extended, so that the ongoing challenge of

 facilitating discovery that may be premature, because the details of the sale remain unknown,

 persists. Second, the Court nevertheless finds eminently reasonable Defendant’s request for

 responses sufficient to clarify what Plaintiffs presently deem relevant to allocation of the

 proceeds of any sale of the Real Estate and, to the extent presently knowable, what Plaintiffs will

 be seeking with respect to allocation and what facts support their positions. The Court further
Case 1:18-cv-00652-JJM-PAS Document 77 Filed 01/19/21 Page 2 of 3 PageID #: 1818




 finds reasonable Defendant’s objection to being deposed before Plaintiffs have clarified what

 they know now they will be claiming with respect to allocation; without these responses,

 Defendant would be deposed without knowing what Plaintiffs deem relevant and what is likely

 to be in controversy. Third, Plaintiffs argue that the Order and the current motion are ambiguous

 with respect to whether they amount to a procedurally proper foundation for Fed. R. Civ. P. 37

 sanctions, as well as that sanctions are inappropriate in light of all of the circumstances. For the

 reasons stated during the hearing, the Court agrees that it is not yet appropriate to consider

 sanctions (except for the delay of Defendant’s deposition), but that any further delay may well

 become sanctionable.

         Based on the foregoing, the Court orders that Plaintiffs shall comply with the Order on or

 before February 1, 2021, and that their failure to comply could expose them to sanctions

 pursuant to Fed. R. Civ. P. 37, including without limitation the sanctions sought (and denied for

 now) by the pending motion. The Court further orders that Defendant’s deposition shall not be

 taken until Plaintiffs have complied with the Order. The Court further emphasizes that

 compliance with the Order requires not only substantive responses if Plaintiffs have substantive

 responses, or a clear statement that there is no substantive response if applicable, but also that, as

 to document requests, Plaintiffs must state as to each objection asserted whether and to what

 extent responsive documents are being withheld as required by Fed. R. Civ. P. 34(b)(2)(C).1

 Further, mindful of the equitable considerations acknowledged by the Court in prior rulings with

 respect to Plaintiff Frank North, the Court nevertheless requires that he must provide either

 responses to both interrogatories and document requests pursuant to the Order or provide a


 1
   As noted during the hearing, Plaintiffs may respond by identifying categories for which they may seek allocation
 depending on what ultimately happens with the sale of the Real Estate, while relying on the burden of assembling
 detailed responses now to a category that is contingent on unknown events as a reason to delay responding until the
 relevancy of the category has been clarified by subsequent events.

                                                          2
Case 1:18-cv-00652-JJM-PAS Document 77 Filed 01/19/21 Page 3 of 3 PageID #: 1819




 statement of a reason why he cannot. Finally, as the Order provided, Defendant’s right to

 challenge Plaintiffs’ objections and the sufficiency of responses, including by the filing of a

 motion to compel, is preserved.

        The motion for discovery order (ECF No. 75) is granted in part and denied in part as set

 forth above.

 So ordered.

 /s/ Patricia A. Sullivan
 PATRICIA A. SULLIVAN
 United States Magistrate Judge
 January 19, 2021




                                                  3
